USCA4 Appeal: 21-7550      Doc: 12         Filed: 04/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7550


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TYRENCE DENARD DOWNEY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:09-cr-00109-NCT-1)


        Submitted: March 10, 2022                                         Decided: April 20, 2022


        Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Tyrence Denard Downey, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7550      Doc: 12        Filed: 04/20/2022     Pg: 2 of 2




        PER CURIAM:

               Tyrence Denard Downey appeals the district court’s memorandum order denying

        his motion for compassionate release. We have reviewed the record and find no reversible

        error. Accordingly, we affirm. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2